DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 1/20/21, with respect to the rejection(s) of claim(s) 1-6, 9, 10 and 12-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2016/0041796 by Cho et al.


Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 7, on page 9, that Nonoka does not disclose a plurality of selectable options, examiner disagrees.  To be clear, examiner interpretation of figure 18 in the previous rejection was that the displayed “1 to 25” is merely the largest range selectable, if a user were to use the minus button displayed to decrease the range to “10” sheets then the sheet number range for the particular bundling operation is “1 to 10”.  Therefore every different sheet number selection between 1 and 25 represents a different range option for bookbinding that may be selected by a user.  Thus the argument is overcome and the previous rejection remains.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim 1-6, 9-11, 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2011/0097099 by Matsumoto et al., and further in view of U.S. patent application publication 2016/0041796 by Cho et al.
2)	Regarding claim 1, Matsumoto teaches an information processing apparatus comprising: a display (figure 7; a user interface display); and circuitry configured to 5acquire document information associated with a document (figure 2; paragraphs 47 and 48; user inputs document information); determine a recommended setting for printing and a reduction ratio of a resource required for printing based on the document information and a function of an execution device that prints image of the document on a medium (paragraph 53; recommended settings are determined), the reduction ratio of the resource being calculated based on a ratio of an amount of the resource required for 
	Matsumoto does not specifically teach display an associated fee reduction ratio based on the displayed reduction ratio of the resource (Matsumoto discloses displaying savings ratios for particular options but not specifically fee reduction ratios).
	Cho teaches display an associated fee reduction ratio based on the displayed reduction ratio of the resource (figure 4; paragraph 80; reduction of print cost [i.e. “fee”] for recommended settings are displayed).
	NOTE: The fee reduction data of Cho could be incorporated into figure 7 of Matsumoto to produce fee reduction options displayed with corresponding ratios when selecting the particular parameter.
	Matsumoto and Cho are combinable because they are both from the printer setting selection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Matsumoto with Cho to add print fee reduction calculations.  The motivation for doing so would have been to save a user money.  Therefore it would have been obvious to combine Matsumoto with Cho to obtain the invention of claim 1.

4)	Regarding claim 3, Matsumoto teaches the information processing apparatus of claim 2, wherein the function of the execution device includes a function related to printing the document on the medium (paragraph 47; function is printing).
5)	Regarding claim 4, Matsumoto teaches the information processing apparatus of claim 3, 25wherein the function of the execution device includes at least one of a duplex printing function for printing a document face of the document on two faces of the medium, an aggregation function for aggregating a plurality of document faces of the document on a face of the medium, and a bookbinding printing function for sorting and printing a plurality of document faces of the document to create a half fold book (figure 3; duplex, N-up and binding functions are disclosed).
6)	Regarding claim 5, Matsumoto teaches the information processing apparatus of claim 1, wherein the document information includes document sheet number 39Client Ref. No. FN201802416 information indicating the number of sheets of the document to be printed (paragraph 51; total number of pages to be printed is obtained), and document face information indicating whether the document to be printed is a one-face document having an image on one face of one document sheet or a two-face document having an image on both faces of one document sheet (figure 3; single sided or double sided printing can be selected).

8)	Regarding claim 9, Matsumoto teaches the information processing apparatus of claim 2, 25wherein the circuitry determines the recommended setting enabling the sheet reduction ratio being equal to or greater than a first threshold based on the document information and the function of the execution device (paragraph 64; threshold is used to determine recommended settings).
9)	Regarding claim 10, Matsumoto teaches the information processing apparatus of claim 2, 30wherein the circuitry determines the recommended setting that satisfies any one of a first condition that the sheet reduction ratio is equal to or greater than the first threshold, a second condition that the number of color materials used by the execution 40Client Ref. No. FN201802416 device for printing is equal to or less than a second threshold, a third condition that a level of easiness of reading of printed sheet is equal to or greater than a third threshold, a combination of any two of the first, second and third conditions, and a combination of the first, second and third conditions (paragraph 64; threshold is used to determine recommended settings).
10)	Regarding claim 11, Cho (as combined with Matsumoto in the rejection of claim 1 above) teaches the information processing apparatus of claim 2, wherein when the resource required for printing is a print fee, the circuitry further calculates a print-fee reduction ratio as the reduction ratio of the resource by dividing a second print fee 
11)	Claims 13 and 14 are taught in the same manner as described in the rejection of claim 1 above with the exception of the limitation: a non-transitory computer readable storage medium storing one or more instructions that, when executed by one or more processors (paragraph 44; controller executes the programs of information processing device 2).

12)	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2011/0097099 by Matsumoto et al. and further in view of U.S. patent application publication 2016/0041796 by Cho et al. as applied to claim 6 above, and further in view of U.S. patent application publication 2010/0183405 by Nonaka.
13)	Regarding claim 7, Matsumoto does not specifically teach the information processing apparatus of claim 6, wherein the circuitry displays a screen including a 
	Nonaka teaches the information processing apparatus of claim 6, wherein the circuitry displays a screen including a plurality of selectable options on the display, each selectable option set with different sheet number ranges in accordance with the number of sheets of the document suitable for bookbinding 15printing, wherein the circuitry acquires the document information including the document sheet number information indicating any one of the sheet number ranges input via any one of the selectable options displayed on the display (figures 18 and 20; paragraphs 104 and 123; page ranges for different binding options are displayed, each control of the plus/minus selector presenting a different option).
	Matsumoto and Nonaka are combinable because they are both from the printer setting selection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Matsumoto with Nonaka to add page ranges for binding selections.  The motivation for doing so would have been to inform a user of the limits of a particular binding.  Therefore it would have been obvious to combine Matsumoto with Nonaka to obtain the invention of claim 7.
14)	Regarding claim 8, Matsumoto teaches the information processing apparatus of claim 7, wherein the document information further includes color information of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672